Citation Nr: 0930472	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
cervical strain.

2.  Entitlement to restoration of service connection for 
neurological impairment of the lower extremities (sciatic 
radiculopathy) associated with service-connected low back 
disability.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to May 1988 and 
from February 14 to March 9, 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision, in 
which the RO denied each of the claims listed on the title 
page above.  The Veteran filed a notice of disagreement (NOD) 
in June 2005, and the RO issued a statement of the case (SOC) 
in October 2005.  The Veteran filed a substantive appeal (via 
a VA Form 21-4138, which was accepted in lieu of VA Form 9) 
in March 2006.  In January 2007, the RO continued the denial 
of the claims (as reflected in a supplemental SOC (SSOC)).

The Board notes additional medical records were added to the 
claims file by the Veteran's representative during 
preparation of written argument in July 2009, after 
certification of the appeal to the Board.  However, the 
written argument includes a waiver of RO consideration of 
that evidence.  Thus, a remand of this matter for such 
consideration is unnecessary.  See 38 C.F.R. § 20.1304 
(2008).  

The Board also notes the Veteran initiated an appeal of a 
March 2004 denial of a claim for a disability rating in 
excess of 10 percent for a service-connected lumbar strain 
(subsequently increased to 40 percent).  The RO issued a SOC 
addressing that claim in February 2005.  Although the cover 
letter instructed the Veteran as to the time limit for, and 
the necessity of, submitting a substantive appeal, he did not 
do so.  Therefore, that claim is no longer on appeal.  See 
38 C.F.R. § 20.200

As will be discussed in more detail below, the Board 
previously granted service connection for aggravation of a 
low back disorder, specifically, chronic low back pain with 
radiculopathy.  While the RO has characterized the current 
claim as a claim for service connection for neuropathy of the 
right lower extremity, as secondary to the service-connected 
low back strain, the Board cannot adjudicate an appeal it has 
already granted, for a benefit to which the Veteran is 
already legally entitled.  The Board has therefore 
characterized the claim on appeal as a claim for restoration 
of service connection.  

As a final preliminary matter, the Board notes a VA Form 9 
submitted by the Veteran in March 2007 contains his assertion 
that the RO's treatment of his 1151 claim involves clear and 
unmistakable error (CUE).  The Board simply notes this 
assertion is inadequate to raise a valid claim of CUE in an 
RO rating decision under 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2008).  The Veteran appears to be 
referring to the rating decision currently on appeal; as that 
is not a final RO decision, it cannot be the subject of a CUE 
claim.  Moreover, as the Veteran has not specifically 
identified any final RO rating decision as containing CUE, 
his assertion does not contain adequate specificity to raise 
a valid claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993).  Accordingly, the Board will not address that 
assertion further.  Should the Veteran wish to pursue a claim 
of CUE in a final RO decision, he should contact the RO.  


FINDINGS OF FACT

1.  The Veteran's claimed cervical strain is not caused by VA 
hospital care, medical or surgical treatment, or examination.  

2.  The RO's severance of service connection for neurological 
impairment of the lower extremities, associated with the 
service-connected low back disability, was the result of 
incorrect application of an earlier decision by the Board 
granting service connection for that disorder.  

3.  Competent evidence does not demonstrate the Veteran has 
hearing loss to an extent recognized as a disability for VA 
purposes, or that there exists a medical nexus (or, 
relationship), between any current hearing loss and his 
active military service.

4.  The medical evidence pertinent to the question of whether 
the Veteran's tinnitus is related to service weighs against 
the claim.  


CONCLUSIONS OF LAW

1.  The claim for compensation pursuant to 38 U.S.C. § 1151, 
for cervical strain, lacks legal merit.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361, 3.800 (2008).

2.  The criteria for restoration of service connection for 
neurological impairment of the lower extremities associated 
with the service-connected low back disability are met.  
38 U.S.C.A. § 5112 (2002); 38 C.F.R. § 3.105(d) (2008).

3.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for restoration 
of service connection for neurological impairment of the 
lower extremities, the Board finds all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.  

Pertinent to the claim for compensation under 38 U.S.C. 
§ 1151, the Veteran has been notified of the reasons for the 
denial of the claim, and has been afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Pertinent to the claims for service connection for hearing 
loss and tinnitus, notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence 
necessary to substantiate the claim(s), as well as the 
evidence VA will attempt to obtain and which evidence he or 
she is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated VA will 
request a claimant provide any pertinent evidence in his or 
her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in May 2004 and June 2004 pre-rating letters, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The April 
2005 RO rating decision reflects the initial adjudication of 
the claims.  A June 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the June 2006 letter, and 
opportunity for the Veteran to respond, the January 2007 SSOC 
reflects readjudication of each claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a September 2004 
VA fee basis examination.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the Veteran and his representative, on his behalf.  The 
Board also finds no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication there is additional 
existing evidence to obtain or development required to create 
any additional evidence to be considered in connection with 
these claims.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

A.  Entitlement to Compensation under 38 U.S.C. § 1151

The Veteran filed his claim for section 1151 compensation 
benefits in April 2004.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under 
the applicable criteria in effect for claims filed on or 
after October 1, 1997, compensation under 38 U.S.C.A. § 1151 
is awarded for a veteran's qualifying additional disability 
in the same manner as if such additional disability was 
service connected.  A qualifying disability is one which is 
not the result of a veteran's willful misconduct, and which 
was caused by hospital care, medical or surgical treatment, 
or examination furnished him under any law administered by 
VA, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. 
§ 3.358.  However, VA subsequently promulgated 38 C.F.R. 
§ 3.361 to implement the provisions of the revised statute; 
this regulation, also applicable to claims for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after 
October 1, 1997, is effective as of September 2, 2004.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  

Generally, where there is no indication the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  Here, however, the added provisions of 
38 C.F.R. § 3.361 are virtually identical to those of 
38 C.F.R. § 3.358, in many respects, and merely implement the 
provisions of 38 U.S.C.A. § 1151 pertaining to claims filed 
on or after October 1, 1997.  As such, the Board finds there 
is no due process bar to the Board also applying the 
provisions of 38 C.F.R. § 3.361 in evaluating the claim.

To establish causation, the evidence must show the hospital 
care, medical or surgical treatment, or examination resulted 
in a veteran's additional disability.  Merely showing he 
received care, treatment, or examination and has an 
additional disability does not establish cause.  See 
38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d).

In order for additional disability to be compensable under 
38 U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 
(2005).  In order for additional disability to be compensable 
under 38 U.S.C.A. § 1151, the additional disability must have 
been the result of injury that was part of the natural 
sequence of cause and effect flowing directly from the actual 
provision of "hospital care, medical or surgical treatment, 
or examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id at 
101.

In Loving, the appellant was undergoing a VA examination when 
a metal ceiling grate or panel fell on him.  In that case, 
the United States Court of Appeals for Veterans Claims 
(Court) held the claimed injury resulting from the fallen 
grate was coincidental to the examination, and not caused by 
it, and concluded the appellant's claim for compensation 
under 38 U.S.C.A. § 1151 "lies beyond the ambit of section 
1151."  Loving, 19 Vet. App. at 101.  In support of its 
conclusion, the Court made reference to Sweitzer v. Brown, 5 
Vet. App. 503 (1993), in which the Court had affirmed a Board 
decision which denied 38 U.S.C.A. § 1151 benefits for a 
veteran who had claimed that, while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair struck him in the lower torso, and knocked him to 
the ground.  Sweitzer, 5 Vet. App. at 504.  The Court, in 
Sweitzer, held 38 U.S.C.A. § 1151 contemplated recovery only 
for disability resulting from the examination itself, and not 
for disability sustained while merely waiting in the building 
for an examination.  Id. at 505.

Upon careful consideration of the evidence of record, the 
Board finds the preponderance of the evidence is against the 
Veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for strain of the 
cervical spine due to being struck by the falling cover of a 
light fixture at a VA facility on March 21, 2004.

The facts of this case are similar to those of Sweitzer and 
Loving.  For the sake of argument, assuming additional 
disability resulted from the incident, the facts do not show 
that such disability was caused by VA hospital care, medical 
or surgical treatment, or examination.  The incident did not 
occur during VA hospital care, treatment, or examination, but 
was merely coincident with VA medical care, and was not 
caused by it.  Hence, there is no dispute as to the facts in 
this case.  The claim lacks legal merit under 38 U.S.C.A. 
§ 1151 and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).

B.  Entitlement to Restoration of Service Connection

In a decision dated March 24, 2003, the Board found a July 
1992 RO rating decision that denied service connection for 
chronic low back pain with radiculopathy was based on CUE, 
and should be reversed.  The Board concluded service 
connection for chronic low back pain with radiculopathy was 
warranted.  In the April 2003 rating decision, which 
implemented the Board's decision, the RO limited its grant of 
service connection to low back strain, thus not completely 
reflecting the scope of the Board's allowance.  Moreover, the 
April 2005 rating decision currently on appeal purported to 
deny service connection for neuropathy of the right lower 
extremity associated with service-connected low back 
disability.  While the RO did not specifically sever service 
connection, the effect of this denial was the same as a 
severance of service connection for sciatic radiculopathy.

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957 (2008), service connection will be severed only 
where evidence establishes it is clearly and unmistakably 
erroneous, with the burden of proof being upon the 
Government.  See 38 C.F.R. § 3.105(d).  

In this case, the RO did not deliberately sever service 
connection, it merely failed to fully implement, and to later 
acknowledge, the Board's allowance of the exact benefit 
currently sought on appeal.  As such, it serves no purpose to 
delve into a lengthy discussion of whether the procedural 
requirements for severance were met.  They clearly were not, 
as there was no intent to do so.  Therefore, the Board 
concludes restoration of service connection for neurological 
impairment of the lower extremities, associated with the 
service-connected low back disability, is in order.  

C.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

1.  Service Connection for Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records are negative for complaints, 
findings, or diagnosis of hearing loss.  In June 1984, 
audiometric testing showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
10
LEFT
15
0
0
0
10

Speech audiometry results were not reported.  

In July 1984, audiometric testing showed puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
5
LEFT
10
5
0
0
10

Speech audiometry results were not reported.  

In May 1985, audiometric testing showed puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
10
10
10
10
15

Speech audiometry results were not reported.  

In March 1988, audiometric testing showed puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
15
5
0
0
15

Speech audiometry results were not reported.  

Thus none of the in-service audiograms reveals hearing loss 
to the extent necessary to constitute a disability for VA 
purposes.  

While hearing loss was not shown in service, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

On the authorized audiological evaluation in September 2004, 
hearing was found to be within normal limits, bilaterally.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
10
15
10
20
25

The average threshold for the right ear was 22.5; the average 
for the left was 17. 5.  Speech audiometry revealed speech 
recognition ability of 100 percent in each ear.

Thus, the competent evidence does not indicate the Veteran 
has hearing loss to an extent recognized as a disability for 
VA purposes (see 38 C.F.R. § 3.385).  Moreover, there is no 
competent evidence or opinion even suggesting there exists a 
medical relationship, or nexus, between any current hearing 
loss and the Veteran's active duty service, and neither the 
Veteran nor his representative has identified, presented, or 
alluded to the existence of any such medical evidence or 
opinion.  In short, there is no competent medical evidence to 
support the claim for service connection for hearing loss.

2.  Service Connection for Tinnitus

Service treatment records are silent with respect to 
complaint of or treatment for tinnitus.  Although the post-
service medical evidence of record shows the Veteran 
currently has a diagnosis of intermittent bilateral tinnitus 
(September 2004), there is no post-service medical evidence 
of such a diagnosis until many years after the Veteran's 
discharge from service, or of a nexus between the Veteran's 
current tinnitus and his military service.  Moreover, the 
physician who examined the Veteran in September 2004 has 
opined the Veteran's current tinnitus is not etiologically 
related to his military service.



3.  Lay Evidence: Both Service Connection Claims

IVA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above, the 
Board has carefully considered the written statements of the 
Veteran (and those provided on his behalf by his 
representative).  

The Board notes a layperson is competent to report on matters 
observed or within his or her personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, to whatever 
extent the Veteran-and his representative, through arguments 
made on the Veteran's behalf-attempt to support the claims 
for service connection for hearing loss and tinnitus on the 
basis of assertions, alone, the Board points out that the 
matters of etiology (or medical relationship), and 
audiological evaluation, upon which these issues turn, are 
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As 
laypersons not shown to have appropriate medical training and 
expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter, none of the above-
named individuals can provide persuasive evidence on the 
medical nexus question.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds the claims for 
service connection for hearing loss and tinnitus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports any of 
the claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Compensation under 38 U.S.C. § 1151 for cervical strain is 
denied.

Restoration of service connection for neurological impairment 
of the lower extremities associated with the service-
connected low back disability is granted.  

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


